Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1, 11 and 19 are amended. Claims 1-20 are pending.

Response to Arguments
With regards to applicant’s arguments, filed on 11/9/2020, regarding claims 1, 11 and 19, the arguments are considered but are not persuasive. The applicant asserts that the combination of Gaal, Venkataraman, Chen and Ekpenyong does not teach or suggest: “store, in the one or more memories, a dynamic list of  all carrier aggregation combinations that are available to end devices serviced by the first wireless station and the second wireless station, wherein the dynamic list includes a preconfigured order of carrier aggregation combinations corresponding to different end device buffer sizes”. Examiner respectfully disagrees.
The combination of Gaal, Venkataraman, Chen and Ekpenyong, specifically Venkataraman discloses creating a list of CA combinations that the CA advertising application 125 has determined to be the most relevant configurations for the UE 105. It is suggested by Venkataraman that the UE would advertise all supported CA combinations in the created list of CA combinations (See Venkataraman; Par. [15]). Conventional systems advertise CA combinations in sequential order and the network typically treats all the CA combinations with the same priority. In Venkataraman, the most relevant CA combinations that satisfy the UE’s See Fig. 4 of Venkataraman), which is stored in the UE’s memory (See Fig. 1; 115 of Venkataraman). The prioritized order of CA combinations may be provided by the UE 105 to the network in the form of a list, a table or any other format that signifies that the UE 105 prefers one particular CA combination over another. (See Venkataraman; Par. [49]-[51])

In addition, the applicant asserts that the combination of Gaal, Venkataraman, Chen and Ekpenyong does not teach or suggest: “select, from the dynamic list of all carrier aggregation combinations, a carrier aggregation combination to service the buffer size, wherein the carrier aggregation combination implements combinations of low bandwidth component carriers from the second RAT type before including high bandwidth component carriers from the first RAT type”. Examiner respectfully disagrees.

The combination of Gaal, Venkataraman, Chen and Ekpenyong, specifically Chen discloses a method of selecting a set of component carriers according to the following steps: The BS, first, determines the amount of resource required for the UE according to the service requirements of the UE and the channel qualities over the respective component carriers. The PDCCH bandwidth is determined for the UE based on the required resources. Then the BS selects, for the UE, the set of component carriers satisfying the required PDCCH bandwidth. Finally, the BS notifies the UE about information on the set of component carriers configured for the UE to monitor the PDCCH in signaling from the network side. (See Chen; Par. [42]-[47]) Chen, further, discloses that the BS, based on a channel quality of the component carrier(s) configured for the UE, a load of the component carrier(s) and the amount of traffic of the UE, can trigger a flow of adjusting for the UE the component carriers with a larger or smaller bandwidth. The CC combination with the minimum bandwidth, that satisfies the UE’s traffic load requirements, is selected to reduce the UE’s power consumption. (See Chen; Par. [54]-[55], [69], [88] and Fig. 2b & 4)

Finally, with regards to applicant’s arguments, filed on 11/9/2020, regarding claims 17 and 20, the arguments are considered but are not persuasive. The applicant asserts that the combination of Gaal, Venkataraman, Chen and Ekpenyong does not teach or suggest: “identifying an updated buffer size for the end device; and selecting for the end device, and in response to the identifying, another carrier aggregation combination based on the updated buffer size”. Examiner respectfully disagrees.
The combination of Gaal, Venkataraman, Chen, Ekpenyong and Uchino, specifically Uchino discloses that the BS can receive the most updated information about the data size accumulated in the buffer of the user equipment. The user equipment can supply the most updated buffer information of accumulated data size to the BS upon resuming transmission with respect to the BS. (See Uchino; Par. [36]-[38]) Uchino, further, discloses that the BS allocates the component carriers to the user equipment according to the updated buffered data size. The BSR manager creates a BSR for each of the logical channels or logical channel groups indicating a buffered data size based upon information about the data size accumulated in the buffer. The BS allocates a new set of component carriers based on the received BSR. (See Uchino; Par. [43], [62]-[63])



Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


4.	Claims 1-7, 9-13, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gaal et al. (US Pub. No. 2019/0052582 A1) in view of Venkataraman et al. (US Pub. No. 2018/0070293 A1) in view of Chen et al. (US Pub. No. 2012/0188886 A1) and further in view of Ekpenyong et al. (US Pub. No. 2014/0192740 A1).
See Fig. 1; BS 110), comprising: one or more memories to store instructions (See Fig. 9; 912); and one or more processors (See Fig. 9; 904) configured to execute the instructions to:
determine a buffer size (See Par. [28], [73] of Gaal for a reference to the BS 110 determines the buffer size based on the capability information received from the UE120) for an end device (See Fig. 1; UE 120) connected to the first wireless station (See Fig. 1; BS 110a) and the second wireless station (See Fig. 1; BS 110b); wherein the different end device buffer sizes correspond to service requirements for the end device (See Par. [27]-[28], [32] of Gaal for the reference to the number of CCs determined would meet the quality of service (QoS) requirements that is supported by a particular RAT and its associated buffer size).
Gaal does not explicitly disclose store, in the one or more memories, a dynamic list of  all carrier aggregation combinations that are available to end devices serviced by the first wireless station and the second wireless station, wherein the dynamic list includes a preconfigured order of carrier aggregation combinations corresponding to different end device buffer sizes; select, from the dynamic list of all carrier aggregation combinations, a carrier aggregation combination to service the buffer size, wherein the carrier aggregation combination implements combinations of low bandwidth component carriers from the second RAT type before including high bandwidth component carriers from the first RAT type; and send, to the end device, instructions to implement the carrier aggregation combination; the wireless station comprising: a first communications interface for sending or receiving packets using a wireless access network; the end device connected to the wireless station via the first communication interface; a second communications interface for sending or receiving packets via a second wireless station.
See Par. [49], [51] and Fig. 4; Table 400 of Venkataraman for a reference to a prioritized list of component carriers combinations is created according to several priority (order) factors for each of the UEs. The prioritized list is stored in table 400 stored in the memory (See Fig. 1; 115) of each UE105), wherein the dynamic list includes a preconfigured order of carrier aggregation combinations corresponding to different end device buffer sizes (See Par. [55], [57], [62] and Fig. 4; Table 400 of Venkataraman for a reference to the prioritized list is created according to several priority (Order) factors, including CC combinations with the lowest power consumption, CC combinations with the highest bandwidth, and CC combinations that fulfill each UE’s traffic load (Buffer Size));
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Venkataraman and Gaal. The motivation of combination is improving the system’s performance and efficiency by selecting the component carrier combination that meets each UE’s capability and requirements. (Venkataraman; Par. [13])
The combination of Gaal and Venkataraman does not explicitly disclose select, from the dynamic list of all carrier aggregation combinations, a carrier aggregation combination to service the buffer size, wherein the carrier aggregation combination implements combinations of low bandwidth component carriers from the second RAT type before including high bandwidth component carriers from the first RAT type; and send, to the end device, instructions to implement the carrier aggregation combination; the wireless station comprising: a first 
However Chen discloses select, from the dynamic list of all carrier aggregation combinations, a carrier aggregation combination to service the buffer size (See Par. [42]-[47] and Figs. 2b & 4 of Chen for a reference to that UE’s traffic loads (buffer size) is based on when selecting the appropriate component carrier combination, so the total bandwidth of the aggregated CC of the combination is equal or slightly larger than the bandwidth required for the UE’s load [See Example of Fig. 2B]), wherein the carrier aggregation combination implements combinations of low bandwidth component carriers from the second RAT type before including high bandwidth component carriers from the first RAT type (See Par. [55], [69], [88] and Figs. 2b & 4 of Chen for a reference to that according to the amount of UE’s load, the CC combinations are adjusted to a larger or smaller bandwidth that satisfies the UE’s capability. The CC combination with the minimum bandwidth, that satisfies the UE’s traffic load requirements, is selected to reduce the UE’s power consumption); and send, to the end device, instructions to implement the carrier aggregation combination (See Par. [68]-[69] of Chen for a reference to the selected CC combination is configured for each UE to use for UL/DL transmission).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Chen, Venkataraman and Gaal. The motivation of combination is improving the system’s throughput, by aggregating component Chen; Par. [2]-[3])
The combination of Gaal, Venkataraman and Chen does not explicitly disclose the wireless station comprising: a first communications interface for sending or receiving packets using a wireless access network; the end device connected to the wireless station via the first communication interface; a second communications interface for sending or receiving packets via a second wireless station.
However, Ekpenyong discloses the wireless station comprising: a first communications interface for sending or receiving packets using a wireless access network; the end device connected to the wireless station via the first communication interface (See Par. [19] and Fig. 2 of Ekpenyong for a reference to the UEs 201 & 202 communicate over an air interface with eNodeBs 203 & 204); a second communications interface for sending or receiving packets via a second wireless station (See Par. [19]-[20] and Fig. 2 of Ekpenyong for a reference to eNodeBs 203 and 204 communicates with each other’s over the X2 interface 206).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ekpenyong, Chen, Venkataraman and Gaal. The motivation of combination is enabling coordination between eNodeBs and network nodes by signaling over a backhaul communication link, such as the X2 interface, which improves the system’s operational efficiency. (Ekpenyong; Par. [20]-[22])


However, the combination of Gaal, Venkataraman, Chen and Ekpenyong, specifically Venkataraman discloses wherein the dynamic list of all carrier aggregation combinations includes: different combinations of component carriers for multiple RAT types (See Par. [22], [49], [51] and Fig. 4; Table 400 of Venkataraman for a reference to a prioritized list of component carriers combinations is created according to several priority (order) factors for each of the UEs, where the UEs may connect using different radio access technologies (RATs)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Venkataraman and Gaal. The motivation of combination is improving the system’s performance and efficiency by selecting the component carrier combination that meets each UE’s capability and requirements. (Venkataraman; Par. [13])

Regarding claim 3, the combination of Gaal, Venkataraman, Chen and Ekpenyong, specifically Gaal discloses wherein, when determining the optimal carrier aggregation combination, the one or more processors are further configured to execute the instructions to:
correlate the buffer size to a closest one of the different end device buffer sizes, that corresponds to a smallest available uplink or downlink bandwidth that satisfies the service requirement (See Par. [70]-[73] of Gaal for a reference to that determining the number of CCs depends basically on the capability info of the UE120. The buffer size associated with each RAT is compared to the available bandwidth and the number of CCs is allocated to all UEs is based on the buffer size as well, to meet the minimum bandwidth requirements of the QoS.

Regarding claim 4, Gaal does not explicitly disclose wherein each of the carrier aggregation combinations corresponds to a different buffer size of the different end device buffer sizes.
However, the combination of Gaal, Venkataraman, Chen and Ekpenyong, specifically Venkataraman discloses wherein each of the carrier aggregation combinations corresponds to a different buffer size of the different end device buffer sizes (See Par. [55], [57], [62] and Fig. 4; Table 400 of Venkataraman for a reference to the prioritized list is created according to several priority (Order) factors, including CC combinations with the lowest power consumption, CC combinations with the highest bandwidth, and CC combinations that fulfill each UE’s traffic load (Buffer Size)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Venkataraman and Gaal. The motivation of combination is improving the system’s performance and efficiency by selecting the component carrier combination that meets each UE’s capability and requirements. (Venkataraman; Par. [13])


However, the combination of Gaal, Venkataraman, Chen and Ekpenyong, specifically Ekpenyong discloses wherein the second communication interface includes an X2-U interface (See Par. [19]-[20] and Fig. 2 of Ekpenyong for a reference to eNodeBs 203 and 204 communicates with each other’s over the X2 interface 206) and the second wireless station includes an eNodeB (See Fig. 2; eNodeB 204).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ekpenyong, Chen, Venkataraman and Gaal. The motivation of combination is enabling coordination between eNodeBs and network nodes by signaling over a backhaul communication link, such as the X2 interface, which improves the system’s operational efficiency. (Ekpenyong; Par. [20]-[22])

Regarding claim 6, Gaal discloses Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access (E-UTRA) component carriers and Fifth Generation New Radio (5G NR) component carriers (See Par. [30] of Gaal for a reference to the radio access technologies (RATs) that may be implemented includes E-UTRA; a part of UMTS, and (5G NR)).
Gaal does not explicitly disclose the dynamic list of all carrier aggregation combination includes different combinations for different RATs.
See Par. [22], [49], [51] and Fig. 4; Table 400 of Venkataraman for a reference to a prioritized list of component carriers combinations is created according to several priority (order) factors for each of the UEs, where the UEs may connect using different radio access technologies (RATs)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Venkataraman and Gaal. The motivation of combination is improving the system’s performance and efficiency by selecting the component carrier combination that meets each UE’s capability and requirements. (Venkataraman; Par. [13])

Regarding claim 7, the combination of Gaal, Venkataraman, Chen and Ekpenyong, specifically Gaal discloses wherein the wireless station uses radio access technology that supports one or more millimeter wave frequency bands (See Par. [32] of Gaal for a reference to 5G NR that is implemented as a second RAT supports millimeter wave (mmW) targeting high carrier frequency (e.g. 25 GHz or beyond)).

Regarding claim 9, Gaal discloses wherein the one or more processors are further configured to execute the instructions to: provide downlink packets to the end device for a Fifth Generation New Radio (5G NR) radio access network (RAN) (See Par. [33]-[34], [46] and Figs 1 & 2 of Gaal for a reference to the wireless communication network maybe a NR (5G network)); and
Gaal does not explicitly disclose using the first communications interface; provide other of downlink packets to the end device using the second communications interface to an evolved Node B (eNB) for an Evolved UMTS Terrestrial Radio Access Network (E-UTRAN).
However, the combination of Gaal, Venkataraman, Chen and Ekpenyong, specifically Ekpenyong discloses using the first communications interface (See Par. [19] and Fig. 2 of Ekpenyong for a reference to the UEs 201 & 202 communicate over an air interface with eNodeBs 203 & 204 to receive DL data); provide other of downlink packets to the end device using the second communications interface to an evolved Node B (eNB) for an Evolved UMTS Terrestrial Radio Access Network (E-UTRAN) (See Par. [19]-[20] and Fig. 2 of Ekpenyong for a reference to eNodeBs 203 and 204 communicates with each other over the X2 interface 206 in the E-UTRA network).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ekpenyong and Gaal. The motivation of combination is enabling coordination between eNodeBs is by signaling over a backhaul communication link, such as the X2 interface, which improves the system’s operational efficiency. (Ekpenyong; Par. [20]-[22])

Regarding claim 10, the combination of Gaal, Venkataraman, Chen and Ekpenyong, specifically Gaal discloses wherein the one or more processors are further configured to execute See Par. [28], [70]-[73] of Gaal for a reference to the BS 110 evaluates the requirements of services for UE 120 based on the received capability information and allocates (determines) the number of CCs based on the capability info).

Regarding claim 11, the claim is interpreted and rejected for the same reasons as set forth in claim 1.

Regarding claim 12, the combination of Gaal and Ekpenyong, specifically Gaal discloses wherein the first RAT type operates in an Evolved UMTS Terrestrial Radio Access Network (E-UTRAN) and second RAT type operates in a Fifth Generation New Radio (5G NR) radio access network (RAN) (See Par. [30] of Gaal for a reference to the radio access technologies (RATs) that may be implemented includes E-UTRA; a part of UMTS, and (5G NR)).

Regarding claim 13, the combination of Gaal, Venkataraman, Chen and Ekpenyong, specifically Gaal discloses wherein determining the buffer size for the end device includes determining a downlink buffer size responsive to a service request See Par. [73] of Gaal for a reference to buffer size may be defined during an RRC procedure. The UE 120 transmits capability information included in an RRC request. The buffer size is set (determined) based on capability info for each RAT received by the BS 110).

Regarding claim 15, Gaal does not explicitly disclose wherein selecting the carrier aggregation combination further includes: determining that the end device supports use of an amount of component carriers in the carrier aggregation combination.
However, the combination of Gaal, Venkataraman, Chen and Ekpenyong, specifically Chen discloses wherein selecting the carrier aggregation combination further includes: determining that the end device supports use of an amount of component carriers in the carrier aggregation combination (See Par. [55], [69], [88] and Figs. 2b & 4 of Chen for a reference to that according to the amount of UE’s load, the CC combinations are adjusted to a larger or smaller bandwidth that satisfies the UE’s capability. The CC combination with the minimum bandwidth, that satisfies the UE’s traffic load requirements, is selected to reduce the UE’s power consumption).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Chen, Venkataraman and Gaal. The motivation of combination is improving the system’s throughput, by aggregating component carriers and selecting the combination that meets the UE’s traffic requirements. (Chen; Par. [2]-[3])


However, the combination of Gaal, Venkataraman, Chen and Ekpenyong, specifically Venkataraman discloses determining that the end device is equipped to use multi-RAT dual connectivity for each frequency used in the carrier aggregation combination (See Par. [22], [49], [51] and Fig. 4; Table 400 of Venkataraman for a reference to a prioritized list of component carriers combinations is created according to several priority (order) factors for each of the UEs, where the UEs may connect using different radio access technologies (RATs)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Venkataraman and Gaal. The motivation of combination is improving the system’s performance and efficiency by selecting the component carrier combination that meets each UE’s capability and requirements. (Venkataraman; Par. [13])

Regarding claim 18, the claim is interpreted and rejected for the same reasons as set forth in claim 2.

See Fig. 9; 912) containing instructions executable by at least one processor (See Fig. 9; 912). 

5.	Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gaal et al. in view of Venkataraman et al. in view of Chen et al. in view Ekpenyong et al. and further in view of Sundar et al. (US Pub. No. 2017/0111910 A1).
Regarding claim 8, the combination of Gaal, Venkataraman, Chen and Ekpenyong does not explicitly disclose wherein the one or more processors are further configured to execute the instructions to: select, for the end device, another carrier aggregation combination when the end device indicates a poor battery condition, wherein the other carrier aggregation combination provides a lower bandwidth than the carrier aggregation combination that was previously selected.
However, Sundar discloses select, for the end device, another carrier aggregation combination when the end device indicates a poor battery condition (See Par. [36]-[37] of Sundar for a reference to the user equipment measures the battery level 605 and compare it to multiple thresholds at different time points to determine if the battery level is below a threshold), wherein the other carrier aggregation combination provides a lower bandwidth than the carrier aggregation combination that was previously selected (See Par. [36]-[37] and Fig. 7 and corresponding description of Sundar for a reference to that if the battery level is below the threshold at a certain time point, one or more frequency band is removed from the candidate CC monitored for CA. A new combination with smaller bandwidth is selected for monitoring CA by the UE).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Sundar, Ekpenyong, Chen, Venkataraman and Gaal. The motivation of combination is to conserve battery power, and reduce the battery drain rate of the user equipment, by removing one or more frequency bands from a subset of frequency bands that are monitored as candidate CCs for carrier aggregation. (Sundar; Par. [37])

Regarding claim 14, the combination of Gaal, Venkataraman, Chen and Ekpenyong does not explicitly disclose wherein the downlink buffer size is for a Transmission Control Protocol (TCP)/Internet Protocol (IP) buffer.
However, Sundar discloses wherein the downlink buffer size is for a Transmission Control Protocol (TCP)/Internet Protocol (IP) buffer (See Par. [17] of Sundar for a reference to SGW 10, connected to the BS, manages and stores downlink data that includes parameter to define the IP bearer (resource/memory/buffer) servicing the user equipment).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Sundar, Ekpenyong, Chen, Venkataraman and Gaal. The motivation of combination is to conserve battery power, and reduce the battery drain rate of the user equipment, by removing one or more frequency bands from a subset of frequency bands that are monitored as candidate CCs for carrier aggregation. (Sundar; Par. [37])

6.	Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gaal et al. in view of Venkataraman et al. in view of Chen et al. in view Ekpenyong et al. and further in view of Uchino et al. (US Pub. No. 2015/0319641 A1).
Regarding claim 17, the combination of Gaal, Venkataraman, Chen and Ekpenyong does not explicitly disclose method of claim 11, further comprising: identifying an updated buffer size for the end device; and selecting for the end device, and in response to the identifying, another carrier aggregation combination based on the updated buffer size.
However, Uchino discloses identifying an updated buffer size for the end device (See Par. [37], [67] of Uchino for a reference to the UE 10 supplies the most updated buffer size of newly accumulated data to the macro eNB); and 
selecting for the end device, and in response to the identifying, another carrier aggregation combination based on the updated buffer size (See Par. [37], [43], [62]-[63] of Uchino for a reference to the eNB 30 allocates a new number of components carriers to the UE 10 based on the most updated buffer size).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Uchino, Ekpenyong, Chen, Venkataraman and Gaal. The motivation of combination is to facilitating the allocation of the appropriate quantity of UL resources to the UE, by the eNB, knowing the most updated information about the buffer size (how much data is accumulated in the UE). (Uchino; Par. [6]-[8])


However, Uchino discloses identify an updated buffer size for the end device (See Par. [37], [67] of Uchino for a reference to the UE 10 supplies the most updated buffer size of newly accumulated data to the macro eNB); and 
select for the end device, and in response to the identifying, another carrier aggregation combination based on the updated buffer size (See Par. [37], [43], [62]-[63] of Uchino for a reference to the eNB 30 allocates a new number of components carriers to the UE 10 based on the most updated buffer size).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Uchino, Ekpenyong, Chen, Venkataraman and Gaal. The motivation of combination is to facilitating the allocation of the appropriate quantity of UL resources to the UE, by the eNB, knowing the most updated information about the buffer size (how much data is accumulated in the UE). (Uchino; Par. [6]-[8])




Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chang et al. (US. Pub. No. 2012/0281667 A1) discloses a component carrier management method and equipment.
Murugan et al. (US. Pub. No. 2017/0367073 A1) discloses a method for a UE capability exchange for network supported capabilities.
Yiu et al. (US. Pub. No. 2018/0034598 A1) discloses a method for cell specific group measurement gap patterns on a per carrier-component basis.

8.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R. F./
Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413